SALE OF SHARES Dated March 1st 2006 By and Between; LegalPlay Entertainment Inc ("LegalPlay") And Randy Peterson. ("Peterson") WHEREAS · LegalPlay is the owner of100% ofthe issued and outstanding shares (the "Shares")and liabilities of Skill Poker.com Inc. ("SkillPoker") a company incorporated in Washington State, United States of America. · SkillPoker is in default of certain terms and obligations under an Agreement entered into with Blue Diamond International Capital Inc. ("BlueDiamond") and Poker.com. · LegalPlay has concluded that there is no further value in owning the shares of SkillPoker as there are still certain liabilities owning to the Companies solicitors and to Peterson. · Peterson has entered into a personal agreement with BlueDiamond and wishes to purchase the Shares of SkillPoker. · LegalPlayagrees to sell 100% of the shares and liabilities to Peterson for $1.00. NOW THEREFORE for valuable consideration given and received and by their mutual covenants the parties agree as follows; 1 LegalPlay hereby sells to Peterson 100% of the Shares in SkillPoker for $1.00. 2 LegalPlay hereby acknowledges receipt of the sum of $1.00 in full payment for the shares from Peterson. 3 Peterson acknowledges that there are still outstanding debts due by SkillPoker which have been disclosed by LegalPlay. 4 That Peterson hereby releases LegalPlay from any liability with respect to any claim by any person or creditor of SkillPoker or liability accruing as a result of this transaction. 5 LegalPlay will instruct their solicitors to release the Corporate Register to Peterson. /s/ Cecil Morris /s/ Randy Peterson LegalPlay Entertainment Inc Randy Peterson
